DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on June 23, 2022 has been received and fully considered. 
All of the claim rejections as indicated in the previous Office action dated March 23, 2022 are maintained for reasons of record. 

Claim Objections
Claims 28 is objected to as the claim does not have the correct status indicator.  Currently the claim is identified as a “presently presented” claim, but claim 28 has been withdrawn from consideration as being directed to a nonelected invention.  See 37 C.F.R. 1.121 (c). 
It is also noted that withdrawn claims 10, 12 and 15 have status “Withdrawn-Currently Amended” without any markings on the texts.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9, 21, 22 and 24 - 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Natural Epsom Salt (Amoray Care, October 2014) and Lusinski (“11 Surprising uses for Epsom salt in and around your house”, www.simplemost.com, February 11, 2016) in view of Brainard (US 20140044809 A1, published on February 13, 2014) and Ockerman (US 20140161878 A1, published June 12, 2012)
Natural Epsom salt teaches that magnesium sulfate is a saline laxative and used for relief of occasional constipation as the product “generally produces bowel movement in ½ to 6 hours”.  See Uses; instant claims 24 and 25.  The reference teaches the daily dose of 10-30 grams for adults and children 12 years and over. See Direction. The reference further teaches to dissolve the dose in 8 ounces and water. 
Lusinski teaches that Epsom salt acts as an all-natural laxative and add lemon juice to suggests adding lemon juice to an Epsom salt solution (1 teaspoon in 4 oz of water) to improve the taste.  See instant claim 3.
Natural Epsom salt and Lusinski fail to teach blueberry juice.  
Brainard teaches a composition for digestive system, comprising blueberry product such as blueberry fiber, blueberry fruit, blueberry extract, and the like.  The reference also teaches that a liquid dosage form can contain blueberry fruit in an amount ranging from about 0.1 %w/v to about 10 % w/v.  See [0008].  Such form of blueberry product inherently contains blueberry juice. The reference teaches that blueberry products (i.e., fiber, fruit, extract) are beneficially used to impart color or taste in the final product, “as well as assisting in relief of the digestive condition.” See [0034].  The reference also teaches that the fiber can contain juice or can be solid remains of the fruit after juice removal by pressing.  See [0035].  The reference further teaches that blueberry fruit can be available as powder or in liquefied, frozen or concentrated form.  See [0038].  
Given the teachings in Lusinski to add a fruit juice to improve the taste of the laxative composition comprising magnesium sulfate, one of ordinary skill in the art would have found it obvious to use commonly used flavoring ingredient to do so.  Using blueberry juice as motivated by Brainard would have been obvious as this reference teaches that blueberry is used to impart flavor and color in orally administered pharmaceutical compositions and capable of assisting in relief of the digestive conditions.  Since Brainard teaches that blueberry fruit can be used as powder or in liquid composition, and Natural Epsom Salt and Lusinski teach that magnesium sulfate is provided as solid and mixed in water before use, one of ordinary skill in the art would have had a reasonable expectation of successfully producing an Epsom salt laxative composition with improved taste by mixing blueberry fruit of either form to make magnesium sulfate dissolved in water containing blueberry juice or blueberry juice which inherently contains water.  See instant claims 1 and 3. 
Regarding the amount of the magnesium sulfate and blueberry juice, adjusting the amounts for targeted laxative result and taste would have no more than routine experimentations by one of ordinary skill in the art.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, Natural Epsom salt teaches using 10-30 grams (10-30 cc) of Epsom salt for adults and children over 12 years old in 8 ounces of water, while adding a fruit juice for taste. Since a fruit juice can be in any concentration, using a suitable amount of a fruit juice or blueberry juice for the desired taste would have been well within the skill in the art.  


Natural Epsom Salt and Lusinski fail to teach orally administering one or more renew compositions as defined in claim 1. 
 Ockerman discloses a probiotic composition comprising probiotics such as lactobcoccis lactus, lactobacillus rhamnosus) and dried fruits such as powder of blueberries.  See instant claims 7 and 9.   The reference teaches that probiotics is used to balance and maintain the intestinal flora and food digestion among other benefits.  See [0002-0003].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Epsom Salt and orally administer to the user a probiotic composition such as those disclosed by Ockerman to balance and maintain intestinal flora and provide health benefits. Since the reference teaches using dried fruit which is in the form of powder, it is viewed that the dried blueberry powder inherently contains fiber.  See instant claims 1, 26 and 27.  

Regarding claim 4, Brainard suggests using additional fruit extracts such as grape extracts.  Since Brainard teaches that reconstituting grape extracts would obviously generate grape juice, using grape extract as suggested by Brainard would meet the present limitation.  
Regarding claim 7, Ockerman teaches that dried fruit powder is used, and such powder inherently contains fiber. Although the reference doesn’t disclose whether such fiber comes are solid remnants of blueberries after juicing, the fiber from same fruit would be inherently the same regardless of how it is obtained.  Alternately, Brainard teaches that blue teaches that the fiber can contain juice or can be solid remains of the fruit after juice removal by pressing, thus using such fiber is obvious.  See [0035].  
Regarding 9, Ockerman teaches using Lactobacillus acidophilus, Bifidobacterium lactis, lactobacillus rhamnosus, etc.  See [0030].  
	Regarding claim 21 and 22, Ockerman teaches that the probiotic composition imparts the benefits of maintaining the balance of microflora in the intestine, thus repeated use of the composition to maximize the effect would have been obvious.  For example, Ockerman teaches that patients who were treated with the probiotic compositions comprising Lactococcis lactus, Lactobacillus rhammosus, inulin and dried powder of blueberries.  
 	Amended claim 21 requires that the “the one or more maintenance compositions are not the same as the one or more renew compositions.”  Ockerman teaches that the probiotic composition can further contain vitamins, mineral, amino acids, antioxidants, etc. to delay or prevent the onset of a disease and/or condition associated with oxidative stress. Thus, incorporating at least one of these components according to the teachings or suggestions to make a composition and administering to patients as a part of the health care regime would have been obvious. 


Claim 2 remains rejected under 35 U.S.C. 103 as being unpatentable over Natural Epsom Salt, Lusinski, Brainard and Ockerman as applied to claims 1, 3, 4, 7, 9, 21, 22 and 24 - 27 above, and further in view of Koo et al. ("Pharmacological Effects of Green Tea on the Gastrointestinal System," European Journal of Pharmacology 500:177-184 2004) (“Koo” hereunder) and Higashiguchi et al. (US 20100330197 A1, published on December, 2010) (“Higashiguchi” hereunder). 
Natural Epsom Salt and Lusinski fail to teach green tea. 
Koo teaches that green tea consumption reduces colorectal cancer risk; provides a protective effect on the gastrointestinal mucosa, reduces the absorption of fat and sugar, etc.  
Furthermore, Higashiguchi teaches that green tea is used as a flavoring agent in orally administered pharmaceutical composition. The reference teaches using “a taste component such as sodium chloride, sodium glutamate, fruit juice or the like, and flavors such as pineapple flavor, lemon flavor, orange flavor, coffee flavor, green-tea flavor, milk flavor or the like”. See [0117].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Natural Epsom Salt and Lusinski and add to the composition green tea as motivated by Koo and Higashiguchi.  The skilled artisan would have been motivated to do so, as Koo teaches that green tea consumption lowers the risk of colorectal cancer and protects the gastrointestinal mucosa and reduces the absorption of fat and sugar, and Higashiguchi teaches that green tea is used as a flavoring agent in pharmaceutical art.  Since Lusinski teaches using a flavoring agent such as lemon juice, the skilled artisan would have had a reasonable expectation of successfully producing a laxative composition with green tea flavor and improved health benefits.  

Claims 6 and 23 remain rejected under 35 U.S.C. 103 as being unpatentable over Natural Epsom Salt, Lusinski, Brainard and Ockerman as applied to claims 1, 3, 4, 7, 9, 21, 22 and 24 - 27 above, and further in view of Taniguchi et al. (US 20160008392 A1, published on January 14, 2016) (“Taniguchi” hereunder). 
Natural Epsom Salt and Lusinski fail to teach stevia.
Taniguchi teaches stevia extract is or enzyme treated stevia is a high intensity sweetener used in orally administered pharmaceutical compositions.  See [0018].  
Regarding claims 6 and 23, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Natural Epsom Salt and Lusinski and add to the composition stevia as motivated by Taniguchi.  The skilled artisan would have been motivated to do so with a reasonable expectation of successfully improving the taste of the cleansing composition as 1) Lusinski teaches adding a flavoring agent to improve the taste; and 2) Taniguchi teaches that stevia is a well-known high intensity sweetener used to improve tastes of orally administered pharmaceutical compositions.  

Claim 8 remains rejected under 35 U.S.C. 103 as being unpatentable over Natural Epsom Salt, Lusinski, Brainard and Ockerman as applied to claims 1, 3, 4, 7, 9, 21, 22 and 24 - 27 above, and further in view of Clinical Educator (“Lactobacillus GG: A potent immune regulator effective in many disorders”, October 7, 2009, www. clinicaleducation.org)
While Ockerman teaches using Lactobacillus rhamnosus strains in the probiotic formulations, the reference does not specifically disclose Lactobacillus rhamnosus GG (LGG).
Clinical Educator teaches that LGG is one of the most widely used probiotic strains which prevents and treats gastro-intestinal infections and diarrhea, stimulates immune responses that promote vaccination or even prevents certain allergic symptoms.  
Given the teachings of Ockerman to use Lactobacillus rhamnosus strains in the probiotic composition for treating gut health, one of ordinary skill in the art would have been obviously motivated to look for prior art such as Clinical Educator for specific probiotic strains useful for the composition.  It would have been obvious that the skilled artisan would have had added to the composition LGG as motivated by the teachings in Clinical Educator, as the reference teaches a wide range of health benefits which include preventing diarrhea and infections and autoimmune conditions. The skilled artisan would have had a reasonable expectation of successfully producing a stable probiotic composition which that imparts the health benefits of LGG.  

Response to Arguments
Applicant's arguments filed on June 23, 2022 have been fully considered but they are not persuasive. 
Applicant states, “[t]he cited art does not teach compositions with greater than 20 cc magnesium sulfate in less than 8 ounces of liquid”.  Applicant assets that 10-20 grams of magnesium sulfate is equivalent to “~9.8-19.6 cc”. The claimed limitation requires “approximately 20 cc” of magnesium sulfate as the lower bound of the concentration range, and “~19.6 cc” is well within such range. 
Applicant asserts that the amount of liquid suggested by Natural Epsom Salt is at least 60 % greater than the amount recited in the present claim.  It is noted that the present claim merely recites the amount of fruit juice and not the total amount of liquid that may be present in the one or more compositions used in the presently claimed method. Furthermore, as indicated in the rejection above, no criticality of the differences of the concentrations are seen. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/GINA C JUSTICE/Primary Examiner, Art Unit 1617